Citation Nr: 1422769	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-44 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel






INTRODUCTION


The Veteran, who is the appellant in this case, served on active duty from August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.

2.  The Veteran's currently diagnosed tinnitus had its onset in service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  In the present case, the Board is granting the claim for service connection for tinnitus, which constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.  

Service Connection for Tinnitus

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with tinnitus, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran contends that he experienced tinnitus during and since active service.  In an October 2009 claim, the Veteran contended that he had experienced continuous ringing in his ears since being exposed to acoustic trauma from a 45 caliber pistol fired next to his ear on the firing range in Vietnam.  In a February 2010 written statement, the Veteran contended that the tinnitus began when a 45 caliber pistol was fired next to his ear while on the firing range in Vietnam.  The Veteran reported that, at first, his ears rang for a couple of days, and then intermittently for many years afterwards.  The Veteran reported the tinnitus had steadily become worse.  The Veteran stated that he misunderstood the December 2009 VA examiner question as to when the tinnitus began and meant to report that the tinnitus had worsened 10 years prior.  

In a December 2010 substantive appeal (VA Form 9), the Veteran contended that his tinnitus first began during active service.  The Veteran stated that he had misunderstood the December 2009 VA examiner's question, believing the question to be when the tinnitus became constant, which is why he answered 10 years prior in the right ear and one year prior in the left ear.  In a June 2011 written statement, through the representative, the Veteran asserted that his tinnitus began in service.  In a February 2014 informal hearing presentation, through the representative, the Veteran contended that service connection for tinnitus should be granted based on direct causation of noise exposure and also on a secondary basis due to the Veteran's hypertension, claiming that individuals with hypertension can have ringing in the ears.  

First, the evidence of record demonstrates that the Veteran has a current tinnitus disability.  During the December 2009 VA examination, the Veteran reported bilateral tinnitus.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation").  There is no evidence in the record to suggest that the Veteran's account of having tinnitus is not credible.  

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran has reported that he was exposed to acoustic trauma from a 45 caliber pistol fired next to his ear (see October 2009 and February 2010 written statements) as well as small arms and machine gun fire and grenades.  See December 2009 VA examination report.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma during service.   

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's current diagnosed tinnitus was incurred in active service.  As the Board is granting service connection for tinnitus based on direct service connection under 38 C.F.R. § 3.303(d), the additional theory of secondary service connection (38 C.F.R. § 3.310) pursuant to the same benefit is rendered moot and there remain no questions of law or fact as to the fully granted service connection issue; therefore, the theory of secondary service connection will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).

The unfavorable evidence includes the silence in the service treatment records with regard to complaints, symptoms, diagnosis, or treatment for tinnitus.  However, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

At the December 2009 VA examination, the Veteran reported bilateral tinnitus.  The December 2009 VA examiner opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure because it first began 10 years ago or less.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  As noted above, the Veteran has contended that he misunderstood the December 2009 VA examiner's question and was reporting when the tinnitus began constant as opposed to when it actually began.  The Board finds that the Veteran's contention is supported by other evidence of record, specifically a March 1983 private treatment record that indicates that the Veteran reported tinnitus, but noted that it was not significant.  Further, in the October 2010 substantive appeal, the Veteran reported that, when asked by the audiologist in 1983 if he had ringing in his ears, he responded that he did "once in a while."  The March 1983 notation of no significant tinnitus (but tinnitus nonetheless) reflects that the Veteran's tinnitus began at least 26 years prior to the December 2009 VA examination and not the 10 years or less noted by the examiner.  As the December 2009 VA examiner's opinion and subsequent addendum opinion in July 2010 are based on an inaccurate factual premise, the Board accords them no probative weight.

As detailed above, the Veteran has also provided credible testimony and statements about the onset of tinnitus during active service.  Further, there is no probative evidence of record that demonstrates the Veteran's tinnitus did not begin during active service.   For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in active service; thus, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


